Judgment, Supreme Court, New York County (Michael J. Obús, J., at suppression hearing; Thomas Farber, J., at plea and sentencing), rendered November 15, 2011, convicting defendant of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress physical evidence. An officer saw defendant engaging in conduct that reasonably appeared to be robbery, rather than horseplay as defendant now suggests. Accordingly, the officer had probable cause for an arrest, which does not require exclusion of all *421hypotheses of innocence (see e.g. People v Lewis, 50 AD3d 595 [2008], lv denied 11 NY3d 790 [2008]). Concur — Andrias, J.E, Acosta, Moskowitz, Richter and Manzanet-Daniels, JJ.